Citation Nr: 1626717	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left ankle, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In a June 2014 decision, the Board denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected degenerative joint disease of the left ankle, to include on an extraschedular basis.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle, on an extraschedular basis, and remanded the case for readjudication in compliance with directives specified in a December 2014 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case WAS returned to the Board for further appellate action.

In March 2015 the Board remanded the claim for further development and consideration of referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the March 2015 remand, in the Joint Motion granted by the Court, the parties agreed that the Board failed to provide an adequate statement of reasons or bases in support of its conclusion that the Veteran's case did not warrant referral for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) .

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson , the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected not only for arthritis of the left ankle, but also for residuals of a fracture of the right tibia and ankle dislocation, and scars on the right ankle.  Accordingly, in light of Johnson, the Board, in March 2015, remanded the issue so that the RO could  determine if referral for an extraschedular evaluation is warranted.

Pursuant to the March 2015 Board remand, the Appeals Management Center (AMC) referred the claim to the Director of VA Compensation Services for extraschedular consideration.  In a December 2015 memo, an extraschedular rating was denied.  A review of the memo reflects that while it was found that the degenerative joint disease (DJD) of the left ankle did not present an exceptional disability picture, an analysis based on the collective impact of the Veteran's service-connected disabilities on his disability picture, in accordance with Johnson, supra, was not conducted as was requested by the March 2015 Board remand.

Moreover, in an April 2016 letter, the Veteran has argued that his disability has worsened since the last VA examination.  A review of the record shows that the most recent VA examination was conducted in October 2010.  This was the only VA examination considered in the December 2015 memo.  

Significantly, the RO has considered the April 2016 letter to be a new claim for an increased disability for his service connected DJD of the left ankle.  In a May 2016 rating decision, the RO denied an increased disability rating for DJD of the left ankle on a schedular basis.  However, no VA examination was conducted in connection with this claim.  Furthermore, in the March 2015 Board remand, it was requested for any development deemed necessary to be conducted, to include an examination.

Considering the above, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected DJD of the left ankle on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected DJD of the left ankle.

The claim file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

2.  In accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.


If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




